Title: General Orders, 16 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 16th 1776
Parole Sayre.Countersign Lewis


Notwithstanding the repeated Orders Issued, in the course of last Campaign, forbiding all Officers commanding Guards, to suffer any of their Guard to be absent, Day or Night, from their Guard, until regularly relieved; yet it is with Surprise, the General hears, that it is a common practice, even at the advanced posts next the enemy—Any Officer commanding at any of the Guards, or out posts, who shall for the future suffer any of their Officers, or Men, to be absent until regularly relieved, will be put in Arrest, and tried for disobedience of orders.
